Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered October 15, 2008, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance *591in the third degree and sentencing him, as a second felony drug offender, to a term of four years, unanimously modified, as a matter of discretion in the interest of justice, to reduce defendant’s prison sentence to a term of SVa years, and otherwise affirmed.
At the plea, defendant was repeatedly advised by the court that if he complied with all of the conditions of the plea agreement he would be allowed to replead to a D felony and be sentenced to a prison term of IV2 years instead of getting a prison term of SVa years. However, when defendant violated the conditions of the plea, the court sentenced him to a prison term of four years.
Under these circumstances, we are of the opinion that defendant is entitled, as a matter of essential fairness, to specific performance of the plea bargain and a reduction of the prison term to 3% years. An objective reading of the plea bargain can leave no doubt that defendant’s relied on a 3/2-year term and this understanding should be honored (see People v Jones, 75 AD2d 734 [1980]).
We have considered and rejected defendant’s ineffective assistance of counsel argument. Concur—Andrias, J.P., Sweeny, Renwick, Abdus-Salaam and Manzanet-Daniels, JJ.